PER CURIAM.
Plaintiff in error, hereinafter called defendant, was convicted in the county court of Jefferson *101county of the crime of illegal possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $250 and imprisonment in the county jail for 90 days.
The evidence of the state was that they searched the defendant’s premises and found no intoxicating liquor; that a pint of liquor had been recently broken at the barn, but the officers saw neither the defendant nor any member of his family at the barn, but they were in the house eating breakfast; that about 60 steps from the house, on a vacant lot, the officers found a five-gallon keg and three half-gallon jars of whisky. There was no proof to connect the defendant with the possession of the liquor so found.
The evidence of the state does nothing more than create a strong suspicion of the guilt of the defendant. The law requires proof of the guilt of a defendant beyond a reasonable doubt. Measured by this standard, the evidence is wholly insufficient to support the verdict of the jury.
The cause is therefore reversed.